DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
Adams et al. cited in the parent application 15094336 teaches a system that receives spherical video data and converts according to a particular user FOV into a first equirectangular frame that corresponds to the first FOV, and also does so for second spherical video data and second FOVs to produce second equirectangular frames. 
None of the considered prior art is considered to explicitly teach “initiating, by one or more processors, storage of a first equirectangular image outputted from a first conversion of a first spherical image associated with a first field of view; detecting, by the one or more processors, a change from the first field of view to a second field of view before completion of the storage of the first equirectangular image; and initiating, by the one or more processors and in response to the detected change, a second conversion of the first spherical image associated with the first field of view into a second equirectangular image associated with the second field of view”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483